Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing August 9, 2007 VIA EDGAR CORRESPONDENCE United States Securities and Exchange Commission Division of Corporation Finance 450 Fifth St., N.W. Washington, DC 20549 Attn: Ms. Tia Jenkins, Senior Assistant Chief Accountant, Office of Emerging Growth Companies Re: Enzo Biochem, Inc. Form 10-K for the FYE July 31, 2006, filed October 13, 2006 Form 10-Q for Fiscal Quarter Ended October 31, 2006, filed December 11, 2006 Form 10-Q for Fiscal Quarter Ended January 31, 2007, filed March 12, 2007 Form 10-Q for Fiscal Quarter Ended April 30, 2007, filed June 11, 2007 File No. 001-09974 COMMENT LETTER DATED JULY 27, 2007 Ladies and Gentlemen: In response to your comments made in a letter dated July 27, 2007, we are pleased to provide you with this additional information and clarification. We ask the Staff to consider that based on our responses and the expanded disclosures provided throughout as they would appear in the Form 10-K for the fiscal year ended July 31, 2006 and in future filings, we do not believe it is necessary to amend the previous filings referenced above. July 31, 2006 10-K Critical Accounting Policies, page 43 Comment 1: We note your disclosures regarding contractual adjustments. Please expand your disclosure to discuss the factors underlying the changes in the contractual adjustment percentages for each period, and to describe any known trends or uncertainties that you expect to have a material favorable or unfavorable impact on net revenues or income from continuing operations in accordance with Item 303(a)(3)(ii) of Regulation S-X. We note that the percentage of contractual adjustments has increased during each of the past three fiscal years, from 68.0% to 75.2% and has increased further to 78.4% during the nine months ended April 30, 2007. Response: We will expand the disclosures regarding contractual adjustments within our Critical Accounting Policies in all future periodic filings, beginning with our Form 10-K for the year ended July 31, 2007, to indicate the review is completed quarterly, provide more details on other relevant factors, and include the relevant disclosures from Item 1. Business and Item 1A. Risk Factors sections to indicate the known trends that we reasonably expect will have an impact on revenues or income from continuing operations. The expanded disclosure, as it pertains to the July 31, 2006 10-K is included as Attachment 1, with the additional disclosure underlined. 1 Supplementally, we note the following for the Staff. The factors that have affected the contractual adjustments for the periods covered by the comment letter relate to third-party reimbursement rates changes and changes in reimbursement arrangements with third-party payers. This includes the growth of in-network provider arrangements and managed care plans with our third-party providers. As indicated in our Critical Accounting Policies these changes are evaluated periodically (meaning quarterly), based on evaluation of current and historical settlement experience with payers, industry reimbursement trends and other relevant factors. The other relevant factors include the monthly and quarterly review of: 1) current gross billings and receivables and reimbursements by payer; and 2) current changes in third-party arrangements. As a result of this review, which considers both hindsight and current developments, we are recording adjustments that affect the contractual adjustments and resulting contractual adjustment percentage on a quarterly basis. Supplementally, we note that in Item 7 in accordance with Item 303 (a) (3) (ii), Management Discussion and Analysis of Financial Condition and Results of Operations on page 38 in the July 31, 2006 Form 10-K, paragraph 1, we discussed the increase in the contractual adjustment expense as resulting from competitive pricing throughout the industry which was deemed an unfavorable impact on net revenues. We have provided similar disclosure in each of the other periods covered in your letter. We have disclosed in our Critical Accounting Policies a sensitivity analysis, indicating the effect each 1% point change in our contractual adjustment percentage would have on our clinical laboratory revenues and net accounts receivable, which we believe provides investors with an estimate of the dollar effect of a change in the contractual adjustment percentage. We have disclosed in Item 1, Business, page 19 in the July 31, 2006 Form 10-K under, Clinical Laboratory Reimbursement, paragraph 2, In particular, we believe that reductions in reimbursement for Medicare services will continue to be implemented from time to time. Reductions in the reimbursement rates of other third-party payers, commercial insurers and health maintenance organizations are likely to occur as well. We have disclosed in Item 1A, Risk Factors on pages 27 and 28 of the July 31, 2006 Form 10-K the following risk factors: Reimbursements from third-party payers, upon which our clinical laboratory business is dependent, are subject to inconsistent rates and coverage and legislative reform that are beyond our control. This inconsistency and any reform that decrease coverage and rates could reduce our earnings and harm our business. The continued growth of managed care may reduce our revenues and increase our loss or reduce our net earnings. Comment 2: Please tell us whether you are able to track contractual adjustments recorded during the current period that relate to revenue recorded in previous periods. If so, please revise your disclosure to quantify the effect of contractual adjustments recorded in each period that relate to revenue recorded in previous periods. For example, disclose the impact on net income during fiscal 2006 for adjustments relating to revenue that was recorded in each year prior to fiscal 2006. If you are unable to track these types of adjustments, please revise your disclosure to state that you are unable to quantify such amounts, and explain why you believe that you are able to reasonably estimate contractual adjustments relating to revenue. 2 Response: We will expand our disclosure as recommended by the Staff in all future periodic filings, beginning with our Form 10-K for the year ended July 31, 2007. The expanded disclosure is included as Attachment 2. Supplementally, we reference the discussion of Contractual Adjustments in our response dated December 16, 2005 to Comments 1 and 2 ( following in italics ) in the SEC comment letter dated December 5, 2005. Q1: CONTRACTUAL ALLOWANCE PERCENTAGE To compute the contractual allowance percentage, we first determine the reimbursement percentage, which is based on a rolling monthly analysis of the experience of amounts approved as reimbursable and ultimately settled by payers, versus the corresponding gross amount billed to the respective payers. The difference between the gross amount billed and the reimbursement percentage is our contractual allowance percentage and represents the proportion of the gross billed amounts we do not expect to be reimbursable. In summary, the contractual allowance is an estimate that reduces our gross amount billed to amounts that we ultimately expect to be approved and reimbursable. To the extent that reimbursements received are different from the estimates, we adjust our contractual allowance in the period that approved settlements are received. We adjust the contractual allowance periodically, based upon our evaluation of historical settlement experience with payers, industry reimbursement trends, and other relevant factors. We believe that our net revenues for our clinical labs business meets the requirements of SAB 104. Q2. TIMING OF ACCOUNTING FOR FINAL SETTLEMENTS Differences between the estimated payer approved reimbursable settlements and the actual approved settlements are recorded in the period of approved settlement as an adjustment to contractual allowances. Such settlement differences contribute to the changes in our retrospective reimbursement analysis, described above, and are used to continuously adjust our contractual allowance estimate. Our clinical lab segment's revenues and accounts receivable are net of the contractual allowance and the allowance for doubtful accounts, which are estimates based on historical experience and judgments about the future.
